Exhibit 10.1

 

October 17, 2005

 

Dr. David M. Lederman

P.O. Box 426

Marblehead, Massachusetts 01945

 

Dear David,

 

This letter will confirm in writing the terms that we have reached concerning
your commencement of work on a consulting basis as a Senior Advisor to ABIOMED,
Inc. (the “Company”) following your decision to retire from active employment
with the Company, all as approved by the Compensation Committee of the Company’s
Board of Directors on August 11, 2004.

 

In particular, you and the Company agree as follows:

 


1. EMPLOYMENT AND BOARD MEMBERSHIP TERMINATION DATES.  YOUR SERVICES AS AN
EMPLOYEE OF THE COMPANY TERMINATED AS OF THE CLOSE OF BUSINESS ON APRIL 1, 2005
(THE “EMPLOYMENT TERMINATION DATE”).  THE TERMINATION OF YOUR EMPLOYMENT DID NOT
AFFECT THE STATUS OF YOUR POSITION AS THE CHAIRMAN OF THE BOARD OF DIRECTORS OF
THE COMPANY.  YOUR SERVICE AS CHAIRMAN AND A MEMBER OF THE BOARD OF DIRECTORS
TERMINATED, AS PROVIDED IN YOUR LETTER OF RESIGNATION, ON JUNE 10, 2005.


 


2. CONSULTING SERVICES.  BEGINNING ON THE EMPLOYMENT TERMINATION DATE, YOU HAVE
BEEN ENGAGED ON A CONSULTING BASIS BY THE COMPANY AS A SENIOR ADVISOR, WHICH
ENGAGEMENT WILL CONTINUE FOR A PERIOD OF FOUR YEARS (UNTIL THE FOURTH
ANNIVERSARY OF THE EMPLOYMENT TERMINATION DATE).  YOU WILL RECEIVE FIXED ANNUAL
COMPENSATION OF $200,000 PER YEAR, PAYABLE IN EQUAL MONTHLY INSTALLMENTS, DURING
THIS FOUR YEAR CONSULTING PERIOD (SUBJECT TO APPROPRIATE TAX AND OTHER
WITHHOLDINGS). NOTWITHSTANDING THE FOREGOING, NO PAYMENT SHALL BE MADE TO YOU
UNTIL OCTOBER 2, 2005. AS A SENIOR ADVISOR TO THE COMPANY, YOU WILL PROVIDE SUCH
CONSULTING SERVICES AS MAY BE MUTUALLY AGREED UPON BETWEEN YOU AND THE COMPANY. 
THE COMPANY MAY TERMINATE YOUR CONSULTING RELATIONSHIP WITH THE COMPANY ONLY FOR
CAUSE.  TERMINATION BY THE COMPANY “FOR CAUSE” SHALL MEAN TERMINATION BY THE
COMPANY FOLLOWING YOUR COMMISSION OF A FELONY (OTHER THAN THROUGH VICARIOUS
LIABILITY OR INVOLVING A VEHICULAR OFFENSE) OR A CRIME INVOLVING FRAUD OR
EMBEZZLEMENT AGAINST THE COMPANY, OR YOUR INTENTIONALLY TAKING ANY ACTION THAT
IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY WHICH, IF SUBJECT TO
CURE, IS NOT CURED WITHIN THIRTY (30) DAYS AFTER RECEIPT BY YOU OF WRITTEN
NOTICE FROM THE COMPANY SPECIFYING THAT THE COMPANY INTENDS TO TERMINATE YOUR
SERVICES AS A SENIOR ADVISOR FOR CAUSE AND THE FACTS AND CIRCUMSTANCES THAT THE
COMPANY BELIEVES CONSTITUTE “CAUSE.”


 


3. VACATION.  YOU CONFIRM THAT THE COMPANY HAD PAID TO YOU ANY ACCRUED AND
UNUSED VACATION PAY THROUGH THE EMPLOYMENT TERMINATION DATE IN ACCORDANCE WITH
THE COMPANY’S STANDARD POLICIES.  THIS PAYMENT WAS MADE MINUS APPROPRIATE TAX
AND OTHER WITHHOLDINGS.

 

--------------------------------------------------------------------------------


 


4. MEDICAL AND DENTAL INSURANCE.  FROM AND AFTER THE EMPLOYMENT TERMINATION DATE
THE COMPANY WILL CONTINUE TO PROVIDE YOU MEDICAL AND DENTAL INSURANCE (ON THE
SAME BASIS AS THE COMPANY’S SENIOR EXECUTIVES) WITHOUT CHARGE TO YOU UNTIL SUCH
TIME AS YOU ARE ELIGIBLE FOR FULL MEDICARE COVERAGE.  IN THE EVENT OF YOUR
DEATH, ALTHOUGH YOUR ESTATE WILL NOT BE ENTITLED TO ANY FURTHER COMPENSATION FOR
YOUR CONSULTING BEYOND THE COMPENSATION THAT HAD BEEN EARNED AT THE TIME OF YOUR
DEATH, THE COMPANY WILL CONTINUE TO PROVIDE SUCH MEDICAL AND DENTAL INSURANCE
WITHOUT CHARGE TO YOUR WIFE UNTIL SUCH TIME AS SHE IS ELIGIBLE FOR FULL MEDICARE
COVERAGE.


 

All other employee benefits ceased on the Employment Termination Date, except to
the extent provided in this letter agreement.

 


5. STOCK OPTIONS.  ANY NON-QUALIFIED (NON-STATUTORY) OPTIONS THAT YOU HOLD TO
PURCHASE SHARES OF THE COMPANY’S COMMON STOCK PURSUANT TO THE COMPANY’S STOCK
OPTION PLANS WILL CONTINUE TO VEST WHILE YOU ARE A CONSULTANT TO THE COMPANY.


 


6. LEGAL REPRESENTATION.  THIS AGREEMENT IS A LEGALLY BINDING DOCUMENT AND YOUR
SIGNATURE WILL COMMIT YOU TO ITS TERMS.  YOU ACKNOWLEDGE THAT YOU HAVE BEEN
ADVISED BY THE COMPANY TO DISCUSS ALL ASPECTS OF THIS AGREEMENT WITH AN ATTORNEY
BEFORE SIGNING IT, THAT YOU HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT, AND THAT YOU ARE KNOWINGLY AND VOLUNTARILY
ENTERING INTO THIS AGREEMENT.


 


7. ENTIRE AGREEMENT.  THIS LETTER CONSTITUTES THE ENTIRE AGREEMENT REGARDING ITS
SUBJECT MATTER AND SUPERSEDES ANY PREVIOUS AGREEMENTS OR UNDERSTANDINGS BETWEEN
US RELATED TO SUCH SUBJECT MATTER. THIS LETTER WILL NOT AFFECT ANY OF YOUR
RIGHTS OR ANY OF THE COMPANY’S OBLIGATIONS UNDER YOUR INDEMNIFICATION AGREEMENT
WITH THE COMPANY OR ANY OF THE COMPANY’S RIGHTS OR YOUR OBLIGATIONS UNDER YOUR
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT IN FAVOR OF THE COMPANY, DATED
OCTOBER 17, 2005, EACH OF WHICH WILL CONTINUE IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH ITS TERMS.  IN SIGNING THIS AGREEMENT, YOU ARE NOT RELYING UPON
ANY ORAL PROMISES OR REPRESENTATIONS MADE BY ANYONE AT OR ON BEHALF OF THE
COMPANY.


 


8. GOVERNING LAW.  THIS AGREEMENT WILL BE INTERPRETED AND ENFORCED UNDER THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.


 

Please indicate your agreement to the terms of this Agreement by signing and
returning to me a copy of this letter on or before October 31, 2005.

 

All of us at the Company thank you for your tremendous contributions to the
Company in the past as Founder, Chief Executive Officer and leader.   We look
forward to continuing to have the benefit of your wise advice and counsel in
your new role as Senior Advisor.

 

 

Sincerely,

 

 

 

 

 

/s/ Michael R. Minogue

 

Michael R. Minogue

 

Chairman, President and Chief Executive
Officer

 

--------------------------------------------------------------------------------


 

I understand and agree completely to the foregoing, and sign it knowingly and
voluntarily under seal on the date written below.

 

/s/ David M. Lederman

 

October 17, 2005

 

David M. Lederman

Date

 

--------------------------------------------------------------------------------


 

ABIOMED, INC.

 

CONFIDENTIALITY AND

NON-COMPETITION AGREEMENT
(APPENDIX TO CONSULTING AGREEMENT)

 

IN CONSIDERATION of my continued consultancy with ABIOMED, Inc., and/or any one
or more of its subsidiaries or affiliates (collectively the “Company”), I hereby
agree as follows:

 


1.   INVENTIONS AND OTHER DEVELOPMENTS.


 


1.1   I HEREBY ASSIGN AND TRANSFER TO THE COMPANY ALL OF MY RIGHT, TITLE AND
INTEREST IN AND TO ANY AND ALL DEVELOPMENTS. THE TERM “DEVELOPMENTS” SHALL MEAN
ALL IDEAS, INVENTIONS, DISCOVERIES, DESIGNS, ALGORITHMS, OR CONCEPTS
(COLLECTIVELY, “CONCEPTS”), WHETHER OR NOT PATENTABLE OR COPYRIGHTABLE, THAT
MEET BOTH OF THE FOLLOWING CRITERIA:


 


(A) SUCH CONCEPT IS PRIMARILY APPLICABLE IN THE GENERAL FIELD OF CARDIOVASCULAR
DEVICES AND/OR IN THE SPECIFIC FIELD OF CARDIAC ASSIST AND REPLACEMENT DEVICES;
AND


 


(B)  SUCH CONCEPT IS OR WAS MADE, CONCEIVED, CREATED, DEVELOPED, DISCOVERED, OR
INVENTED OR REDUCED TO PRACTICE, EITHER INDIVIDUALLY OR JOINTLY WITH OTHERS,
DURING MY TERM AS A SENIOR ADVISOR TO THE COMPANY UNDER THAT CERTAIN LETTER
AGREEMENT DATED AS OF OCTOBER 17, 2005 (“CONSULTING AGREEMENT”) TO WHICH THIS
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT IS AN APPENDIX OR DURING THE
PERIOD PRIOR THERETO IN WHICH I WAS AN EMPLOYEE OF THE COMPANY.


 


1.2   THE COMPANY SHALL HAVE THE SOLE AND EXCLUSIVE OWNERSHIP OF ALL
DEVELOPMENTS (IT BEING UNDERSTOOD THAT SUCH DEVELOPMENT MUST SATISFY THE
REQUIREMENTS SET FORTH IN SECTION 1.1(A) AND MUST ALSO SATISFY THE CRITERIA SET
FORTH IN SECTION 1.1(B)) AND THE SOLE RIGHT TO DETERMINE THE MANNER IN WHICH
THEY ARE USED. I AGREE TO EXECUTE AND DELIVER SUCH OTHER DOCUMENTS AND
INSTRUMENTS AS THE COMPANY MAY REASONABLY REQUEST TO EVIDENCE, PERFECT, AND
PROTECT ITS RIGHTS WITH RESPECT TO SUCH DEVELOPMENTS. I WILL ASSIST THE COMPANY
IN ANY REASONABLE MANNER WHICH IT MAY REQUEST TO OBTAIN AND ENFORCE FOR ITS OWN
BENEFIT AND PATENTS, COPYRIGHTS OR TRADEMARKS (BOTH IN THE UNITED STATES AND IN
FOREIGN COUNTRIES) PERTAINING TO THE DEVELOPMENTS.


 


1.3   THE AGREEMENT SET FORTH IN THIS SECTION 1.1 IS MADE UPON THE SOLE
CONSIDERATION OF MY CONTINUED SERVICE AS A SENIOR ADVISOR TO THE COMPANY. I
UNDERSTAND THAT I WILL NOT BE ENTITLED TO COMPENSATION OF ANY KIND ON ACCOUNT OF
ANY DEVELOPMENTS APART FROM OR IN ADDITION TO MY COMPENSATION AS DESCRIBED UNDER
THE CONSULTING AGREEMENT TO WHICH THIS AGREEMENT IS AN APPENDIX.

 

--------------------------------------------------------------------------------


 


1.4   I UNDERSTAND THAT MY OBLIGATIONS UNDER SECTION 1.2 WILL CONTINUE AFTER THE
TERMINATION OF MY SERVICE AS A CONSULTANT TO THE COMPANY. I FURTHER UNDERSTAND
THAT IF I AM REQUESTED TO PERFORM ANY OBLIGATIONS UNDER SECTION 1.2, I SHALL
RECEIVE FOR SUCH PERFORMANCE A REASONABLE PER DIEM FEE, AS WELL AS REIMBURSEMENT
OF ANY EXPENSES INCURRED AT THE REQUEST OF THE COMPANY.


 


2. CONFIDENTIAL INFORMATION.


 


2.1   I RECOGNIZE THAT MY RELATIONSHIP WITH THE COMPANY IS ONE OF HIGH TRUST AND
CONFIDENCE BY REASON OF MY ACCESS TO AND CONTACT WITH THE TRADE SECRETS AND
CONFIDENTIAL AND PROPRIETARY INFORMATION OF THE COMPANY. I WILL NOT DISCLOSE TO
ANYONE OUTSIDE OF THE COMPANY OR USE FOR MY OWN BENEFIT OR FOR THAT OF OTHERS,
EITHER DURING OR AT ANY TIME AFTER MY CONSULTANCY WITH THE COMPANY, ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION REGARDING THE COMPANY OR ITS BUSINESS
OPERATIONS (COLLECTIVELY “CONFIDENTIAL INFORMATION”), INCLUDING, WITHOUT
LIMITATION, TRADE SECRETS, DATA, COMPUTER PROGRAMS, KNOW-HOW, INDUSTRIAL AND
COMMERCIAL PROCESS, FINANCIAL INFORMATION, MARKETING PLANS AND CUSTOMER LISTS.


 


2.2   MY UNDERTAKINGS AND OBLIGATIONS UNDER THIS SECTION 1.4 WILL NOT APPLY,
HOWEVER, TO ANY PROPRIETARY INFORMATION WHICH: (A) IS OR BECOMES GENERALLY KNOWN
TO THE PUBLIC THROUGH NO ACTION ON MY PART, (B) IS GENERALLY DISCLOSED TO THIRD
PARTIES BY THE COMPANY WITHOUT RESTRICTION ON SUCH THIRD PARTIES, OR (C) IS
APPROVED FOR RELEASE BY WRITTEN AUTHORIZATION OF THE BOARD OF DIRECTORS OF THE
COMPANY.


 


3.   OTHER OBLIGATIONS.


 

I acknowledge that the Company from time to time may have agreements with other
persons or with the U.S. Government, or agencies thereof, which impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements or regarding the confidential nature of
such work. I agree to be bound by all such obligations and restrictions which
are made known to me and to take all action necessary to discharge the
obligations of the Company under such agreements.

 


4.   COMPETITION.


 


4.1   DURING MY CONSULTANCY WITH THE COMPANY, I WILL NOT, DIRECTLY OR
INDIRECTLY, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE COMPANY:


 


(A) OWN, ENGAGE IN, CONDUCT, MANAGE, OPERATE, PARTICIPATE IN, BE EMPLOYED BY OR
BE CONNECTED IN ANY MANNER WHATSOEVER WITH ANY BUSINESS COMPETITIVE WITH THE
BUSINESS CONDUCTED BY THE COMPANY AS OF THE DATE OF THIS AGREEMENT;


 


(B) EMPLOY OR ATTEMPT TO EMPLOY ANY EMPLOYEE OF THE COMPANY, OR INDUCE ANY
EMPLOYEE OF THE COMPANY TO LEAVE THE COMPANY’S EMPLOY (IT BEING UNDERSTOOD THAT
I SHALL NOT BE PRECLUDED FROM HIRING FORMER EMPLOYEES OF THE COMPANY); OR

 

--------------------------------------------------------------------------------


 


(C) BECOME ASSOCIATED WITH IN ANY CAPACITY, OR SOLICIT OR SELL TO, ANY CUSTOMER
OF THE COMPANY, PRODUCTS, SYSTEMS OR SOLUTIONS WHICH OVERLAP THE BUSINESS
CONDUCTED BY THE COMPANY AS OF THE DATE OF THIS AGREEMENT.


 


4.2   THE FOREGOING RESTRICTIONS SHALL NOT PREVENT MY INVESTMENT IN SECURITIES
OF PUBLICLY HELD CORPORATIONS IN THE MANAGEMENT OF WHICH I DO NOT PARTICIPATE.


 


5.   GENERAL PROVISIONS.


 


5.1   THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN OR ORAL, BETWEEN
ME AND THE COMPANY RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THIS
AGREEMENT MAY NOT BE MODIFIED, CHANGED OR DISCHARGED IN WHOLE OR IN PART, EXCEPT
BY AN AGREEMENT IN WRITING SIGNED BY ME AND THE COMPANY. I AGREE THAT ANY CHANGE
OR CHANGES IN MY ADVISORY DUTIES UNDER THE CONSULTING AGREEMENT, TO WHICH THIS
AGREEMENT IS AN APPENDIX, AFTER THE SIGNING OF THIS AGREEMENT SHALL NOT AFFECT
THE VALIDITY OR SCOPE OF THIS AGREEMENT.


 


5.2   THIS AGREEMENT WILL BE BINDING UPON MY HEIRS, EXECUTORS AND ADMINISTRATORS
AND WILL INURE TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


 


5.3   NO DELAY OR OMISSION BY THE COMPANY IN EXERCISING ANY RIGHT UNDER THIS
AGREEMENT WILL OPERATE AS A WAIVER OF THAT OR ANY OTHER RIGHT. A WAIVER OR
CONSENT GIVEN BY THE COMPANY ON ANY ONE OCCASION IS EFFECTIVE ONLY IN THAT
INSTANCE AND WILL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY RIGHT ON ANY
OTHER OCCASION.


 


5.4   I EXPRESSLY CONSENT TO BE BOUND BY THE PROVISIONS OF THIS AGREEMENT FOR
THE BENEFIT OF THE COMPANY, ITS SUCCESSORS, ASSIGNS, NOMINEES AND ANY SUBSIDIARY
OR AFFILIATE THEREOF TO WHOSE CONSULTANCY I MAY BE TRANSFERRED WITHOUT THE
NECESSITY THAT THIS AGREEMENT BE RESIGNED AT THE TIME OF SUCH TRANSFER.


 


5.5   IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT WOULD BE HELD TO BE
INVALID OR UNENFORCEABLE FOR ANY REASON UNLESS NARROWED BY CONSTRUCTION, THIS
AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID OR UNENFORCEABLE PROVISION HAD
BEEN SO DRAWN AS NOT TO BE INVALID OR UNENFORCEABLE. IF, NOTWITHSTANDING THE
FOREGOING, ANY PROVISION OF THIS AGREEMENT SHALL BE HELD TO BE INVALID OR
UNENFORCEABLE, SUCH UNENFORCEABILITY SHALL ATTACH ONLY TO SUCH PROVISION AND
SHALL NOT AFFECT OR RENDER INVALID OR UNENFORCEABLE ANY OTHER PROVISIONS OF THIS
AGREEMENT.


 


5.6   THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


 

 

Date:

October 17, 2005

 

 

/s/ David M. Lederman

 

 

David M. Lederman, Ph.D.

 

--------------------------------------------------------------------------------